ORDER
PER CURIAM.
Kent Baker (hereinafter, “Movant”) appeals from the motion court’s judgment denying his motion for post-conviction relief pursuant to Rule 29.15 after an eviden-tiary hearing on some of the claims in his post-conviction motion. Movant claims his trial counsel denied him effective assistance of counsel by failing to: (1) effectively cross-examine and impeach the victim; (2) conduct a reasonable investigation into the victim’s allegations of sexual abuse; and (3) provide a planned and coherent defense based on a reasonable trial strategy-
We have reviewed the briefs of the parties, the legal file, and the transcripts and find the motion’s court decision was not clearly erroneous. White v. State, 939 S.W.2d 887, 904 (Mo. banc 1997). An opinion reciting the detañed facts and restating the principles of law would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).